Citation Nr: 0325264	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  97-29 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU), for accrued benefits purposes.  

2.  Entitlement to special monthly compensation (SMC) for 
accrued benefits purposes, based on the loss of use of a foot 
or both feet under 38 C.F.R. § 3.350 (2002).  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The appellant and a friend


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to 
September 1955.  He died on April [redacted], 1997, and is survived 
by the appellant, his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the VA 
RO, which denied a claim for an increased evaluation for the 
veteran's service-connected bilateral flat feet, with bunions 
and calluses, for accrued benefits purposes.  This claim was 
denied at the Board in a January 1999 decision, which the 
appellant appealed to the United States Court of Appeals for 
Veterans Claims (Court), where the decision was vacated by 
Order of the Court dated in November 1999, upon joint motion 
of the parties.  In June 2000, the Board remanded the matter 
for development consistent with the Order and joint motion of 
the parties, and in a February 2002 Board decision, the 
matter was again denied.  The appellant again appealed to the 
Court, and in February 2003, the February 2002 Board decision 
was vacated to the extent that is failed to address the 
issues presently on appeal-the TDIU and SMC for accrued 
benefits claims, identified on the front page of the instant 
Board remand.  The claim of an increased rating for bilateral 
flat feet for accrued benefits purposes was terminated by 
Court Order of February 2003, upon a Stipulated Agreement and 
a  Joint Motion to Terminate the Appeal, each entered into by 
the parties in February 2003.  The matter of entitlement to 
an increased rating for service-connected flat feet, for 
accrued benefits purposes, accordingly, is not in appellate 
status.  


REMAND

By Joint Motion for Partial Remand and to Stay Proceedings, 
dated in February 2003, VA has accepted communication received 
at the Board in October 2001 from the appellant's 
representative as raising claims of entitlement to TDIU and 
SMC, each for accrued benefits purposes, as identified on the 
front page of the immediate Board Remand.  By Order of Court 
dated in February 2003, the Board is directed to adjudicate 
these issues, which, are presently remanded for RO development 
and original adjudication.  

In doing so, it is noted that VA's duty to assist requires 
that VA review all issues which are reasonably raised from a 
liberal interpretation of an appellant's substantive appeal.  
Meyers v. Derwinski, 1 Vet. App. 127 (1991); EF v. Derwinski, 
1 Vet. App. 324 (1991).  Additionally, the Court has held that 
all matters that are inextricably intertwined must be 
adjudicated by the agency of original jurisdiction-the RO-
prior to any appellate consideration by the Board on the 
merits of the claims.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991); see also, Payne v. Derwinski, 1 Vet. App. 85 
(1990); Harris v. Derwinski, 1 Vet. App. 180 (1991).  However, 
a recent Federal Court precedent requires that the needed 
development of the TDIU and SMC claims be completed at the RO, 
and not the Board.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently issued a decision which requires 
that the Board remand this case so that the necessary 
development may be completed at the RO.  In Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003), 
the Federal Circuit held that that part of the Veterans 
Claims Assistance Act of 2000 (VCAA), at 38 C.F.R. 
§ 19.9(a)(2)(ii), which allowed for Board development, was 
invalid as contrary to 38 U.S.C.A. § 5103(b).  The 
development requested below must now be completed at the RO, 
so as to fulfill the requirements of VCAA under the above 
Federal Circuit case.  

By way of explanation, it should be noted the appellant was 
provided notice of VCAA in two prior Board decisions, both of 
which were subsequently vacated by the Court on appeal.  
Accordingly, upon remand, the RO should provide the appellant 
with notice of VCAA.  It is noted here that VCAA represented 
a significant change in the law during the pendency of the 
appellant's prior appeal, now settled.  On November 9, 2000, 
President Clinton signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

With regard to the merits of the TDIU and SMC matters, it has 
been asserted by counsel for the appellant that the October 
2000 VA medical opinion is inadequate.  The argument of 
counsel is premature, as the matter has yet to be adjudicated 
at the RO, to include initial development and adjudication of 
these claims in light of the October 2000 special VA opinion 
obtained by VA at the direction of the Court-adopted Joint 
Motion for Remand of November 1999.  

In remanding the matter to the RO, the Board notes the 
unusual action of the Court in directing VA development of an 
accrued benefits claim, given that VA laws and regulations 
require that accrued benefits claims generally be adjudicated 
with consideration only of the evidence of record at the time 
of the veteran's death, where an appellant filed a claim for 
such benefits within one year of the veteran's death.  See 38 
C.F.R. § 3.1000(a), (c); Zevalkink, supra, at 493.  See 
Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994); aff'd, 
102 F.3d 1236 (Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 
(1997) (holding that "the substance of the survivor's claim 
is purely derivative from any benefit to which the veteran 
might have been 'entitled' at his death [and gives the 
survivor] the right to stand in the shoes of the veteran and 
pursue his claim after his death").  See also, Joint Motion 
For Remand And For A Stay Of Proceedings, and Order of the 
Court, dated both in November 1999 and February 2003.  

Accordingly, upon adjudication at the RO, consideration must 
be given to the Court's November 1999 Order and Court-adopted 
Joint Motion, specifically to include the October 2000 
special VA medical opinion.  The Board points out that the 
October 2000 medical opinion states that the veteran's foot 
ulcerations, osteomyelitis, and claudication, with 
contributing bilateral feet pain, were secondary to non-
service-connected poor vascular supply, which, in turn, was 
due to non-service-connected peripheral vascular disease, and 
not his service-connected flat feet, with bunions and 
calluses.  The VA examiner also notes that non-service-
connected peripheral vascular disease was the predominant 
cause of the veteran's foot pain, and that the service-
connected bilateral flat feet had a lesser contribution.  In 
closing, the Board notes that at the time of his death in 
April 1997, the veteran's sole service-connected disability 
was bilateral flat feet with bunions and calluses.  Counsel 
for the appellant argues that prior to his death, symptoms of 
the veteran's service-connected flat feet could not be 
distinguished from non-service-connected disabilities, and 
that, therefore, consideration must be given to a TDIU and 
entitlement to SMC under 38 C.F.R. § 3.350, in light of 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The RO 
should give all due consideration to the above law and 
regulations, assertions on appeal, medical evidence of 
record, and VA special medical opinion.  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should contact the appellant 
and her representative and provide 
written notice of the provisions of VCAA 
which are applicable to the claims on 
appeal.  The appellant should be provided 
an adequate time in which to respond to 
the VCAA notice.  

2.  The RO should contact the appellant 
and her representative and request a copy 
of a "May 1988" medical record 
referenced in a February 2003 Joint 
Motion for Partial Remand and to Stay 
Proceedings (The Board was unable to 
locate this record) reportedly stating 
that the veteran was unable to get a job 
due to his "foot difficult[ies]."  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, are fully complied with and 
satisfied. 

4.  Thereafter, the RO should adjudicate 
the appellant's claims of entitlement to 
a total rating for compensation purposes 
based on unemployability due to service-
connected disability (TDIU), for accrued 
benefits purposes, and entitlement to 
special monthly compensation (SMC) for 
accrued benefits purposes, based on the 
loss of use of a foot or both feet, under 
38 C.F.R. § 3.350 (2002).  VA laws and 
regulations governing claims of accrued 
benefits must be followed, but with 
consideration given to the November 1999 
and February 2003 Joint Motions and 
Orders or Court, as well as the October 
2000 special VA medical opinion.  

If any decision, in whole or in part, 
remains adverse to the appellant, she and 
her representative should be provided a 
SSOC, with an opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).
 


